Citation Nr: 0022493	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  99-06 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for laryngectomy as a 
residual of squamous cell carcinoma of the larynx, claimed as 
a residual of cigarette smoking during service and /or as a 
result of acquired nicotine dependence during service.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel





INTRODUCTION

The veteran's active military service extended from March 
1953 to June 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision denied service 
connection for acquired nicotine dependence and the resulting 
squamous cell carcinoma of the larynx and laryngectomy.


REMAND

A determination as to whether the veteran's claims are well 
grounded cannot yet be made.  The veteran's application is 
incomplete.  Specifically, there are VA medical records which 
have not been obtained and associated with the veteran's 
claims file.  This must be done.  

The veteran has informed the RO that he was treated at VA 
medical center (VAMC) Tampa.  The RO obtained the May 1988 VA 
hospital report from when the veteran had his squamous cell 
carcinoma of the larynx treated surgically by laryngectomy.  
However, the RO has not obtained the diagnostic records that 
preceded the surgery.  The hospital record specifically notes 
that the veteran "completed his radiation therapy in June 
1987."  The RO has continued to request the veteran's 
records dating from May 1988.  The necessary records are 
those prior to 1988.  

Records generated by VA are constructively included within 
the record.  If records of VA treatment are material to the 
issue on appeal and are not included within the claims 
folder, a remand is necessary to acquire such VA records.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).




The case is REMANDED to the RO for the following development:

1.  The veteran should be asked to 
provide a list containing the names of 
all health care professionals and/or 
facilities (private and governmental) 
where he had been treated for his claimed 
disabilities since 1980.  Subsequently, 
and after securing the proper 
authorizations where necessary, the RO 
should make arrangements in order to 
obtain all the records of treatment from 
all the sources listed by the veteran 
which are not already on file.  The Board 
is particularly interested in obtaining 
all records and reports of any treatment 
at Moffit Cancer Center in Tampa, 
Florida.  All information obtained should 
be made part of the file.   

2.  The RO should obtain all of the 
veteran's medical treatment records from 
VAMC Tampa, Florida and VA Outpatient 
Clinic Orlando, Florida from 1980 to 
present.  The RO should also obtain the 
records of any treatment at any other VA 
medical facility which may be indicated 
by the veteran and are not already on 
file.

3.  Subsequently, the RO should consider 
the issues on appeal.  

Once the foregoing has been accomplished and, if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claim, both the veteran and his representative should be 
furnished a supplemental statement of the case covering all 
the pertinent evidence, law and regulatory criteria.  They 
should be afforded a reasonable period of time in which to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of this REMAND is 
to assist the veteran and to obtain clarifying information.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  

Further adjudication of the question involving the issue on 
appeal will be postponed until the remand action is 
completed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

